                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

    KENNY KENNETH ALEXANDER,                                §
                                                            §
                   Plaintiff,                               §    CIVIL ACTION NO. 6:18-CV-00284-RWS-JDL
                                                            §
    v.                                                      §
                                                            §
    TODD PATRICK, MATTHEW LAND,                             §
    CRYSTAL FLORES, STAFF OF DR.                            §
    TODD'S OFFICE, WOODY WEAVER                             §
    PHARMACY, JACKIE WEAVER, TAMMY                          §
    WEDKING, LON LAMM AMADO,

                   Defendants.

            ORDER ADOPTING THE REPORT AND RECOMMENDATION OF
                     UNITED STATES MAGISTRATE JUDGE

         The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. Plaintiff filed this case on June 19, 2018. Docket

No. 1. On June 21, 2018, Plaintiff was ordered to amend his Complaint to address the deficiencies

in his case, including the fact that he failed to provide addresses for all the Defendants and failed

to plead facts to invoke federal jurisdiction. Docket No. 4. Plaintiff filed a Motion to Amend on

July 10, 2018 (Docket No. 6) and the Magistrate Judge issued a Report and Recommendation on

July 11, 2018 stating that Plaintiff had yet to address either issue. Docket No. 7.

         On August 21, 2018, the United States Postal Service returned to the Clerk’s office a copy

of the Report and Recommendation (Docket No. 7) that was sent to Plaintiff, indicating the mail

was unclaimed. Docket No. 11. On its own initiative, the Clerk’s office found that Plaintiff

appeared to have changed his address, without notifying the Court. 1 The Clerk then sent a copy


1
 Specifically, Plaintiff indicated a new return address on the envelope of his Motion to Amend. (Doc. No. 8.) Plaintiff
also filed a Notice of Change of Address in other cases pending before this Court. See Alexander v. Patrick et al., No.
6:18-00285-RWS-KNM, Doc. No. 9 (E.D. Tex. July 19, 2018); Alexander v. Smith County Sheriff Office et al., No.
of the Report and Recommendation to Plaintiff’s new address. According to the United States

Postal Service, Plaintiff received a copy of the Report and Recommendation on August 24, 2018

via certified mail. Docket No. 12.                 Since that time, no objections to the Report and

Recommendation have been presented for consideration within the prescribed time period for such

objections.

         The Court recognizes that after the Court issued a Report and Recommendation, but before

Plaintiff received a copy of the Report, Plaintiff filed a Motion to Amend or Correct his Complaint

on July 19, 2018 and a Motion to Amend the name and address of a defendant on July 23, 2018.

Docket. Nos. 8, 9. Plaintiff’s new Motion to Amend or Correct his Complaint reiterates the facts

from his previous motions and Complaint—that Defendants lied about his prescription for

hydrocodone leading to an arrest in Smith County. Docket Nos. 1, 6. Plaintiff requests the Court

to hold Defendants liable for their actions and to grant Plaintiff compensation for his pain and

suffering and mental anguish, as well as compensation for being misled, lied to, and lied about.

Docket No. 8 at 5–7.

         Throughout all of Plaintiff’s filings, Plaintiff has yet to identify a basis for federal question

or diversity jurisdiction.2 See 28 U.S.C. § 1331. The Court recognizes that Plaintiff contends he

has been wronged, and he is permitted to file a case in state court to argue his case under state law.

However, this particular Court is of limited jurisdiction and Plaintiff has not pleaded a basis to

bring his claims in federal court. Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S. 546,




6:18-cv-00286-RAS-KNM, Doc. No. 9 (E.D. Tex. July 19, 2018). Nevertheless, it remains the Plaintiff’s obligation
to keep the Court updated of his current address and file a notice with the Court in each pending case.
2
  The Court notes Plaintiff has also filed other actions before this Court with similar allegations where Plaintiff also
failed to identify a basis for federal jurisdiction. See Alexander v. Patrick et al., No. 6:17-00379-RWS-JDL (E.D.
Tex. June 26, 2017) (voluntarily dismissed without prejudice); Alexander v. Patrick et al., No. 6:18-00285-RWS-
KNM (E.D. Tex. June 19, 2018) (dismissed with prejudice).

                                                     Page 2 of 3
552 (2005).    Because Plaintiff’s allegations do not rise to a federal question or diversity

jurisdiction, the Court agrees with the Magistrate Judge that Plaintiff’s case should be dismissed.

       Therefore, the Court ADOPTS in its entirety the findings of the Magistrate Judge (Docket

No. 7) and ORDERS that the case be DISMISSED WITH PREJUDICE.

       SIGNED this 2nd day of October, 2018.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                            Page 3 of 3
